Exhibit 10.19

 

FIRST AMENDMENT TO
AGENCY AGREEMENT

 

This FIRST AMENDMENT TO AGENCY AGREEMENT (this “Amendment”) is dated as of
October 1, 2003 and entered into by and among , by and between a joint venture
composed of Trans World Entertainment Corporation (“TWEC”), Hilco Merchant
Resources, LLC, Hilco Real Estate, LLC, Gordon Brothers Retail Partners, LLC,
and The Ozer Group LLC (collectively, the “Agent”), on the one hand, and
Wherehouse Entertainment Inc., its debtor affiliates and their respective
chapter 11 estates (jointly and severally, the “Merchant”), on the other hand.

 

This Amendment is made with reference to that certain Agency Agreement dated
September 19, 2003 between Agent and Merchant (the “Agency Agreement”). 
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Agency Agreement.

 

RECITALS

 

WHEREAS, the Parties wish to amend the Agency Agreement (i) to make clear that
Rental Merchandise will result in a payment separate from the adjustment in
Section 4.4 based upon certain agreed upon values, (ii) to set forth the
arrangement that the parties have agreed to with respect to the Central Office
Expenses set forth in Section 7.2, (iii) to amend the timing of the Inventory
Taking set forth in Section 9.1 with respect to the Warehouse, and (iv) to
replace one Store currently designated as a TWEC Store with a Store currently
designated as a SC Store; and

 

WHEREAS, in connection with the foregoing the Parties wish to attach updated
Exhibits to the Agency Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Parties hereto agree as follows:

 

Section 1.              AMENDMENTS TO THE AGENCY AGREEMENT

 

1.1          Amendments to Section 4: Consideration to Merchant.

 

A.    Section 4.2(a) of the Agency Agreement is hereby replaced in its entirety
with the following:

 

“Payment of Merchandise Guaranteed Amount.  On the Closing Date, Agent shall (i)
pay 75% of the Guaranteed Amount (less any deposit posted by Agent) in cash;
(ii) deliver to Merchant an irrevocable standby letter of credit, in form and
substance satisfactory, to Merchant in the original face amount of 25% of the
Guaranteed Amount; (iii) deliver to Merchant the letter of credit specified in
Section 8.3; (iv) pay to Merchant the difference between $1.1 million and the
liabilities assumed by Agent pursuant to Section 3.3(v) to the extent that the
liabilities assumed pursuant to Section 3.3(v) are less than $1.1 million and
(v) an

 

--------------------------------------------------------------------------------


 

amount equal to the value of the Rental Inventory as valued in Section 9.3. 
Subject to the adjustments of the Guaranteed Amount described in Section 4.4
below, Agent shall pay the unpaid and undisputed balance of the Guaranteed
Amount in cash to Merchant no later than two (2) business days following the
reconciliation by Merchant and Agent of the Inventory Taking.  If Merchant and
Agent disagree as to the amount of the unpaid Guaranteed Amount, Merchant and
Agent shall attempt to resolve such dispute, in good faith, within thirty (30)
days of the date on which the dispute arises.  If Merchant and Agent are unable
to resolve such dispute within such thirty (30) day period, then the Merchant
and Agent agree to bring such dispute before the exclusive jurisdiction of the
Bankruptcy Court.  Upon payment of the Guaranteed Amount, Merchant shall
cooperate with Agent in order to terminate the letter of credit required to be
posted under clause (ii) of this paragraph.  To the extent that the amount paid
pursuant to clause (i) above is in excess of the Guaranteed Amount (after
adjustment pursuant to section 4.4 herein), Merchant shall pay to Agent such
excess within two (2) business days following the reconciliation by Merchant and
Agent of the Inventory Taking.”

 

1.2          Amendments to Section 7: Expenses of the Sale.

 

A.    Section 7.2 of the Agency Agreement is hereby replaced in its entirety
with the following:

 

“Central Office Expense.  Attached hereto as Exhibit 7.2 is a budget for
transition services to be provided by Merchant for up to 90 days after the
Closing Date.  Merchant and Agent agree that Merchant shall be reimbursed for
75% of actual expenses incurred in connection with rendering such services but
shall not be reimbursed for amounts beyond 75% of the amounts set forth in
Exhibit 7.2; provided, however, that Agent shall not be obligated for any
expenses related to a transition services on the fourteenth (14th) day following
notice from Agent to Merchant that Agent no longer requires such transition
services.  Merchant shall not be required to provide such services beyond 90
days after the Closing Date or to the extent that it would result in costs
beyond the amounts set forth in Exhibit 7.2.  As the parties gain experience
with providing such Central Office services, Merchant and Agent agree to work in
good faith to reduce the actual expenses to the amount practicable.”

 

1.3          Amendments to Section 9: Inventory Taking and Valuation.

 

A.    Section 9.1(a) of the Agency Agreement is hereby replaced in its entirety
with the following:

 

“Inventory Taking.  Merchant and Agent shall cause to be taken a Cost Value
physical inventory of the Merchandise (the “Inventory Taking”) at the Stores and
the Warehouse, commencing on the day that the Order is entered.  The Inventory
Taking for each Store shall be completed prior to the Closing Date and the
Inventory Taking for the Warehouse shall be completed as soon as commercially

 

2

--------------------------------------------------------------------------------


 

practicable after the Closing Date.  The date of the Inventory Taking at each
Store and the Warehouse shall be the “Inventory Date” for such Store or the
Warehouse (as the case may be).”

 

B.    Section 9.3 of the Agency Agreement is hereby replaced in its entirety
with the following:

 

“Valuation.  For purposes of this Agreement “Cost Value” of Merchandise shall
mean the weighted average cost of Merchandise using methods and assumptions
historically applied by Merchant in calculating its inventory value for
financial reporting purposes as reflected on document provided to Agent on
September 5, 2003 with the inventory filename “Inventory as of 073103.mdb”
except that the Cost Value of Defective Merchandise, Display Merchandise, and
Out-Of-Date Merchandise shall be the price mutually agreed upon by Merchant and
Agent, provided that any adjustment to the Cost Value of the Merchandise on
account of Defective Merchandise, Display Merchandise, or Out-of-Date
Merchandise shall not exceed $500,000.  Rental Inventory will not count as
Merchandise whose Cost Value is applied towards the Cost Value of Inventory for
purposes of the adjustment to the Guaranteed Amount set forth in Section 4.4.
Instead, Rental Inventory will result in the payment set forth in Section
4.2(a)(v) with Rental Inventory being valued as follows: DVDs at $5 per unit,
VHS cassettes at $3 per unit, and videogames at $6 per unit.”

 

1.4          Amendments to Section 15: Representations, Warranties, Covenants
and Agrements.

 

A.    The reference to an exhibit in 15.1(s) is hereby changed to Exhibit
15.1(s).

 

1.5          Amendments to Section 17: Conditions Precedent to Effectiveness

 

A.    The Closing Date is hereby changed to October 2, 2003.

 

1.6          Amendments to Section 18: Insurance; Risk of Loss

 

A.    The reference to an exhibit in Section 18.3 is hereby changed to Exhibit
18.3.

 

3

--------------------------------------------------------------------------------


 

1.7          Modification of Schedules

 

A.    Exhibit 5.4 to the Agency Agreement is replaced in its entirety with the
Exhibit attached as Exhibit A to this Amendment.

 

B.    A new Exhibit 7.2 to the Agency Agreement is hereby added with the Exhibit
attached as Exhibit B to this Amendment.

 

C.    Exhibit 8.1 to the Agency Agreement is replaced in its entirety with the
Exhibit attached as Exhibit C to this Amendment.

 

Section 2.              MISCELLANEOUS

 

A.    Notices.  All notices and communications provided for pursuant to this
Amendment shall be in writing, and sent by hand, by facsimile, or a recognized
overnight delivery service, as follows:

 

If to Agent:

 

Trans World Entertainment Corporation
38 Corporate Circle
Albany, NY 12203
Attn:  John Sullivan
Telecopy No. (518) 452-1242

 

 

 

 

 

Hilco Merchant Resources, LLC
One Northbrook Place
5 Revere Drive, Suite 206
Northbrook, IL  60062
Attn:  Jeffrey Linstrom
Telecopy No. (847) 509-1150

 

 

 

 

 

Gordon Brothers Retail Partners, LLC
40 Broad Street
Boston, MA 02109
Attn: Bradley Snyder

 

 

 

 

 

The Ozer Group LLC
75 Second Avenue
Needham, MA 02494
Attn: David Peress
Telecopy No. (781) 707-4255

 

4

--------------------------------------------------------------------------------


 


With a copy to:

 

Skadden, Arps, Slate, Meagher
& Flom (Illinois)
333 West Wacker Drive
Chicago, IL  60106
Attn:  Timothy R. Pohl
Telecopy No. (312) 407-0411

 

 

 


If to Merchant:

 

Wherehouse Entertainment, Inc.
19701 Hamilton Avenue
Torrance, CA 90502
Attn: Charles Fuertsch
Telecopy No. (650) 965-8300

 

 

 


With a copy to:

 

O’Melveny & Myers LLP
400 South Hope Street
Los Angeles, CA 90071
Attn: Ben Logan
Telecopy No. (213) 430-6407

 

 

 

 

 

O’Melveny & Myers LLP
610 Newport Center Drive
Newport Beach, CA 90071

Attn: Suzzanne Uhland
Vicki Nash

Telecopy No. (949) 823-6994

 

B.    Successors and Assigns.  This Amendment shall inure to the benefit of and
be binding upon Agent, the Agent, and Merchant, and their respective successors
and assigns, including, without limitation, any liquidating trustee or
post-confirmation committee in Merchant’s chapter 11 case, or any succeeding
chapter 11 or chapter 7 case.

 

C.    Governing Law; Consent to Jurisdiction.  This Amendment shall be governed
and construed in accordance with the laws of the State of Delaware without
regard to conflict of laws principles thereof.  The parties hereto agree that
any legal action or proceeding arising out of or in connection with this
Amendment shall be adjudicated by the Bankruptcy Court, and by execution of this
Amendment each party hereby irrevocably accepts and submits to the jurisdiction
of the Bankruptcy Court with respect to any such action or proceeding.

 

D.    Execution in Counterparts; Facsimile Signatures.  This Amendment may be
executed in two (2) or more counterparts, each of which shall be deemed an
original and all of which together shall constitute but one agreement.  This
Amendment may be executed by facsimile, and each such facsimile signature shall
be treated as an original signature for all purposes.

 

5

--------------------------------------------------------------------------------


 

E.     Section Headings.  The headings of sections of this Amendment are
inserted for convenience only and shall not be considered for the purpose of
determining the meaning or legal effect of any provisions hereof.

 

[Remainder of page intentionally left blank; signature pages to follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

WHEREHOUSE ENTERTAINMENT,
INC.

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

By:

 

 

 

 

Anton Caracciolo, as Authorized
Representative of the AGENT

 

S-1

--------------------------------------------------------------------------------